Citation Nr: 1706856	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-09 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable evaluation for headaches secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from November 1990 to June 1993, including service in the Southwest Asia theater of operations from November 1990 to May 1991 and service in the United States Marine Corps Reserve thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's headaches have been manifested by pain, occasional nausea, occasional phonopobia and photophobia, and difficulty sleeping, occurring up to six times a week.

2. The Veteran did not intend to pursue an appeal of the issue of entitlement to service connection for shortness of breath.






CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent, but no higher, for headaches secondary to PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2. The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for shortness of breath have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a May 2012 rating decision, the RO granted the Veteran service connection for headaches associated with PTSD.  The RO assigned the Veteran's service-connected headaches a noncompensable rating effective September 2, 2011.  The RO evaluated the headaches by analogy pursuant to 38 C.F.R. § 4.124a, DC 8100, the Diagnostic Code for migraines. 

The Board finds that Diagnostic Code 8100 is the most appropriate code for rating purposes because it is the most closely analogous to the Veteran's disability picture.  The Board cannot identify anything in the record to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 8100.

Under DC 8100, a noncompensable rating is warranted for less frequent attacks.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical dictionary, 32nd Edition (2012), p. 1531, "prostration" is defined as "extreme exhaustion or powerlessness."  

Following a review of the record, the Board finds that the Veteran's symptoms warrant a 30 percent evaluation throughout the claim period.

During the August 2016 hearing, the Veteran testified that he experienced headaches after waking up from sleep due to startling noises.  Hearing Transcript (Tr.) at 3.  The Veteran reported that his headaches leave him incapacitated and depleted of energy for three to four hours.  Id. at 9-10.  The Veteran also reported occasional sensitivity to light and-due to the resulting lack of sleep-that he is more temperamental and loses focus at work.  Id. at 7-8.  The Veteran stated that if his headaches happened during daytime hours, he would not be able to function in a normal setting.  Id. at 9-10.  Lastly, the Veteran testified that he normally has headaches three to four times a week, but, during a "bad week," they can occur five or six times.  Id. at 3-4.  The Board notes that, in conformity with his testimony, the Veteran appeared groggy during the hearing.

The Veteran's testimony at the August 2016 hearing is consistent with the other evidence of record.  Specifically, in an August 2014 VA treatment record, the Veteran stated that he wakes up during the night due to startling noises and then get a headaches that last until he goes to work.  The Veteran stated that his headaches occur three to four times a week, with a pain level of seven out of ten.

Similarly, in a May 2014 VA treatment record, the Veteran complained of throbbing headaches three to four times a week.  The Veteran reported photophobia, phonophobia, and occasional nausea and vomiting.  The Veteran stated that he is constantly fatigued and the clinician recorded considerable daytime sleepiness.

Lastly, the Veteran was afforded a VA examination in regard to his headaches in April 2012.  The Veteran reported waking up easily, the onset of headaches that last two to four hours, and the inability to fall back asleep.  Although the examiner did not record any prostrating attacks, the examiner stated that the headaches impacted the Veteran's ability to work because they impaired his sleep.

The Board finds that when reasonable doubt is resolved in the Veteran's favor, the Veteran's symptoms are most closely analogous to characteristic prostrating attacks occurring on an average once a month over the last several months-the criteria associated with a 30 percent disability rating.  To that extent, the claim is granted.  See 38 C.F.R. § 4.124a, DC 8100.

On the other hand, the Veteran's symptoms do not warrant a 50 percent disability rating because they are not best characterized as consistent with very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, although in his April 2013 substantive appeal the Veteran stated that he was frequently missing work and was in threat of losing his job, during the August 2016 hearing the Veteran testified that he worked full time and his headaches caused him to only miss work once every other month.  Tr. at 11.  Accordingly, the Board does not find the Veteran's disability picture consistent with severe economic inadaptability and, thus, a 50 percent disability rating is not warranted.  See 38 C.F.R. § 4.124a, DC 8100.

In making its determination, the Board has also considered whether the Veteran's disability on appeal presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Id.; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board finds that difficulty sleeping has not been contemplated by the schedular criteria.  Therefore, the first Thun element has been met. 

With respect to the second Thun element, the Board finds that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1). 

Specifically, in this case, there is no indication that the Veteran has required frequent hospitalizations for his headaches.  With respect to employment, as discussed above, there is no evidence that the Veteran's disability would have a marked interference with employment outside that contemplated by the ratings criteria.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The appropriate rating criteria in this case specifically contemplate economic inadaptability which has not been demonstrated.  Accordingly, a marked interference with employment is not supported by the record.

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as discussed above, the Veteran is presently gainfully employed in a full-time position and he has not claimed that he is unable to work due to his service-connected disabilities.  Thus, the Board finds that a claim for TDIU is not raised by the increased-rating issue on appeal.

In reaching all of the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Veteran's claim is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to Service Connection for Shortness of Breath

In his April 2013 substantive appeal, the Veteran limited his appeal to "Headaches and Sleeping Problems."  In limiting the scope of his appeal, the Veteran elected not to pursue the other issue addressed within the March 2013 Statement of the case, entitlement to service connection for shortness of breath.  Nonetheless, due to the Veteran's inclusion of a statement regarding the effect of his headache symptoms on his breathing when waking up in the middle of the night, the RO inferred that the Veteran also wished to appeal the issue of entitlement to service connection for shortness of breath and included it as an issue on the October 2013 VA Form 8 Certification of Appeal to the Board. See Percy v. Shinseki, 23 Vet. App 37, 46-47 (2009).

At the time of the Veteran's August 2016 video conference hearing before the Board, the only issue identified and discussed was entitlement to an initial compensable evaluation for headaches secondary to PTSD.  Neither the Veteran nor his representative discussed or alluded to a pending appeal regarding service connection for shortness of breath.  In fact, the only time the Veteran testified as to breathing difficulties was in the context of his headaches and lack of sleep.  See Tr. at 10.

In effort to clarify whether the Veteran intended to pursue an appeal as to the issue of entitlement to service connection for shortness of breath, the Board sent the Veteran and his representative a letter in January 2017 asking if the Veteran truly wished to pursue the issue of entitlement to service connection for shortness of breath as inferred by the RO.  The letter also asked the Veteran to clarify if he wanted an additional hearing if he desired to pursue this issue.  The letter was sent on January 11, 2017 and requested a response from the Veteran within 30 days.  Neither the Veteran nor his representative responded.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the instant case, the Board finds that there is no pending allegation of error of fact or law for appellate consideration regarding the issue of entitlement to service connection for shortness of breath.  Specifically, the Veteran did not identify the issue on his April 2013 substantive appeal and did not indicate that he wished to appeal all issues from the March 2013 statement of the case.  Additionally, the Veteran did not discuss the matter at all during his August 2016 video conference hearing and did not respond to the January 2017 clarification letter.  As the above makes clear that the Veteran did not intend to pursue an appeal as to the issue of entitlement to service connection for shortness of breath, the Board concludes that it does not have jurisdiction to review the appeal as to this issue and it is dismissed.  See 38 C.F.R. § 20.101; Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015).




ORDER

An initial rating of 30 percent, but no higher, for headaches secondary to PTSD is granted.

The appeal as to the issue of entitlement service connection for shortness of breath is dismissed.





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


